  Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 1 of 23 PageID #: 24



                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

910 E MAIN LLC D/B/A QUARTER          CIVIL ACTION NO.__________
TAVERN; BUBBA’S SALOON, LLC;
CJD III LLC D/B/A TWISTED TAVERN;
DOUG MCCARTHY ENTERPRISES INC.
D/B/A 501; EMERALD BILLIARDS, L.L.C.; DISTRICT JUDGE __________________
MULLIGAN’S ON THE TECHE, L.L.C.
D/B/A CANTINA’S DOWNTOWN; MY
PLACE BAR & GRILL, L.L.C.;
NAPOLEONS ON THE TECHE, LLC; POOL MAGISTRATE JUDGE ______________
DO’S SPORTS BAR LLP; SOCO SPORTS
BAR, LLC; YED ENTERPRISES LLC D/B/A
DEWEY’S LOUNGE
                                      JURY DEMAND

VERSUS

JOHN BEL EDWARDS,
IN HIS OFFICIAL CAPACITY
AS GOVERNOR OF THE STATE OF
LOUISIANA; AND H. “BUTCH”
BROWNING, JR., IN HIS OFFICIAL
CAPACITY AS FIRE MARSHAL OF
THE STATE OF LOUISIANA




      EXHIBIT A
   Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 2 of 23 PageID #: 25



  DECLARATION OF PLAINTIFF 910 E MAIN 33, LLC D/B/A QUARTER TAVERN

Ty Boudoin, as owner of 910 E Main 33, LLC d/b/a Quarter Tavern, declares and states as

follows:

   1. I have personal knowledge of the factual matters alleged in Plaintiffs’ Complaint for

       Declaratory Judgment and Injunctive Relief because I own 910 E Main 33, LLC d/b/a

       Quarter Tavern identified in the Complaint.

   2. I have reviewed Plaintiffs’ Complaint for Declaratory Judgment and Injunctive Relief

       and Exhibits, and all factual allegations contained in the Complaint are true and accurate.

   3. 910 E Main 33, LLC d/b/a Quarter Tavern is a fully licensed bar as defined by the

       Louisiana Office of Alcohol and Tobacco Control (“LATC”).

   4. 910 E Main 33, LLC d/b/a Quarter Tavern was a lawfully existing business and Class AG

       Permit Holder, as defined by LATC, prior to Governor John Bel Edwards’ Stay at Home

       Order issued on March 22, 2020 (33 JBE 2020).

   5. In compliance with Governor Edwards’ Stay at Home Order, 910 E Main 33, LLC d/b/a

       Quarter Tavern closed by 5:00 p.m. on Monday, March 23, 2020 and remained closed

       until the Governor issued 74 JBE 2020, moving Louisiana into Phase 2 on Friday, June 5,

       2020.

   6. During Phase 2, 910 E Main 33, LLC d/b/a Quarter Tavern reopened at diminished

       capacity as set forth in 74 JBE 2020 and implemented social distancing measures.

   7. As a result of Governor John Bel Edwards’ Proclamation Nos. 89 JBE 2020 and 96 JBE

       2020 and the enforcement of such order by Defendants, 910 E Main 33, LLC d/b/a

       Quarter Tavern closed for on-premises consumption of drinks and/or food after Sunday,

       July 12, 2020.



                                                1
   Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 3 of 23 PageID #: 26



   8. If allowed to remain open during Phase 2, 910 E Main 33, LLC d/b/a Quarter Tavern

       could implement additional precautions and social distancing measures.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this _____ day of July, 2020.

_________________________________
Ty Boudoin
Owner of 910 E Main 33, LLC d/b/a Quarter Tavern
Named Plaintiff




                                                 2
Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 4 of 23 PageID #: 27
Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 5 of 23 PageID #: 28
   Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 6 of 23 PageID #: 29



                   DECLARATION OF PLAINTIFF TWISTED TAVERN

Cursey J. Douget III, as owner of CJD III LLC d/b/a Twisted Tavern (“Twisted Tavern”),

declares and states as follows:

   1. I have personal knowledge of the factual matters alleged in Plaintiffs’ Complaint for

       Declaratory Judgment and Injunctive Relief because I own Twisted Tavern identified in

       the Complaint.

   2. I have reviewed Plaintiffs’ Complaint for Declaratory Judgment and Injunctive Relief

       and Exhibits, and all factual allegations contained in the Complaint are true and accurate.

   3. Twisted Tavern is a fully licensed bar as defined by the Louisiana Office of Alcohol and

       Tobacco Control (“LATC”).

   4. Twisted Tavern was a lawfully existing business and Class AG Permit Holder, as defined

       by LATC, prior to Governor John Bel Edwards’ Stay at Home Order issued on March 22,

       2020 (33 JBE 2020).

   5. In compliance with Governor Edwards’ Stay at Home Order, Twisted Tavern closed by

       5:00 p.m. on Monday, March 23, 2020 and remained closed until the Governor issued 74

       JBE 2020, moving Louisiana into Phase 2 on Friday, June 5, 2020.

   6. During Phase 2, Twisted Tavern reopened at diminished capacity as set forth in 74 JBE

       2020 and implemented social distancing measures.

   7. As a result of Governor John Bel Edwards’ Proclamation Nos. 89 JBE 2020 and 96 JBE

       2020 and the enforcement of such order by Defendants, Twisted Tavern closed for on-

       premises consumption of drinks and/or food after Sunday, July 12, 2020.

   8. If allowed to remain open during Phase 2, Twisted Tavern could implement additional

       precautions and social distancing measures.



                                                1
   Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 7 of 23 PageID #: 30




I declare under penalty of perjury that the foregoing is true and correct.

Executed this 29th day of July, 2020.

/s/ Cursey J. Douget III
Cursey J. Douget III
CJD III LLC d/b/a Twisted Tavern
Named Plaintiff




                                                 2
   Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 8 of 23 PageID #: 31



DECLARATION OF PLAINTIFF DOUG MCCARTHY ENTERPRISES INC. D/B/A 501

Doug McCarthy, as owners of Doug McCarthy Enterprises Inc. d/b/a "501", declares and states

as follows:

   1. I have personal knowledge of the factual matters alleged in Plaintiffs' Complaint for

       Declaratory Judgment and Injunctive Relief because I own Doug McCarthy Enterprises

       Inc. d/b/a "501" identified in the Complaint.

   2. I have reviewed Plaintiffs' Complaint for Declaratory Judgment and Injunctive Relief

       and Exhibits, and all factual allegations contained in the Complaint are true and accurate.

   3. Doug McCarthy Enterprises Inc. d/b/a "501" is a fully licensed bar as defined by the

       Louisiana Office of Alcohol and Tobacco Control ("LATC").

    4. Doug McCarthy Enterprises Inc. d/b/a "501" was a lawfully existing business and Class

       AG Permit Holder, as defined by LATC, prior to Governor John Bel Edwards' Stay at

       Home Order issued on March 22, 2020 (33 JBE 2020).

    5. In compliance with Governor Edwards' Stay at Home Order, Doug McCarthy Enterprises

       Inc. d/b/a "501" closed by 5:00 p.m. on Monday, March 23, 2020 and remained closed

       until the Governor issued 74 JBE 2020, moving Louisiana into Phase 2 on Friday, June 5,

       2020.

    6. During Phase 2, Doug McCarthy Enterprises Inc. d/b/a "501" reopened at diminished

        capacity as set forth in 74 JBE 2020 and implemented social distancing measures.

    7. As a result of Governor John Bel Edwards' Proclamation Nos. 89 JBE 2020 and 96 JBE

        2020 and the enforcement of such order by Defendants, Doug McCarthy Enterprises Inc.

        d/b/a "501" closed for on-premises consumption of drinks and/or food after Sunday, July

        12, 2020.



                                                 1
   Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 9 of 23 PageID #: 32



   8. If allowed to remain open during Phase 2, Doug McCarthy Enterprises Inc. d/b/a

       "501"could implement additional precautions and social distancing measures.


I declare under penalty ofperjury that the foregoing is true and correct.

Execute       .„2„5, day of fly, 2020.
I~f(~VlerCafthy
Named Plaintiff




                                                 2
Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 10 of 23 PageID #: 33
Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 11 of 23 PageID #: 34
  Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 12 of 23 PageID #: 35



           DECLARATION OF PLAINTIFF MULLIGAN'S ON TECHE, LLC
                      D/B/A CANTINA'S DOWNTOWN

Jonathon Gibson and Thomas Bourque, as owners of Mulligan's on Teche, LLC d/b/a Cantina's

Downtown, declares and states as follows:

   1. We have personal knowledge of the factual matters alleged in Plaintiffs' Complaint for

       Declaratory Judgment and Injunctive Relief because we own Mulligan's on Teche, LLC

       d/b/a Cantina's Downtown identified in the Complaint.

   2. We have reviewed Plaintiffs' Complaint for Declaratory Judgment and Injunctive Relief

       and Exhibits, and all factual allegations contained in the Complaint are true and accurate.

   3. Mulligan's on Teche, LLC d/b/a Cantina's Downtown is a fully licensed bar as defined by

       the Louisiana Office of Alcohol and Tobacco Control ("LATC").

   4. Mulligan's on Teche, LLC d/b/a Cantina's Downtown was a lawfully existing business

       and Class AG Permit Holder, as defined by LATC, prior to Governor John Bel Edwards'

       Stay at Home Order issued on March 22, 2020 (33 JBE 2020).

   5. In compliance with Governor Edwards' Stay at Home Order, Mulligan's on Teche, LLC

       d/b/a Cantina's Downtown closed by 5:00 p.m. on Monday, March 23, 2020 and

       remained closed until the Governor issued 74 JBE 2020, moving Louisiana into Phase 2

       on Friday, June 5, 2020.

    6. During Phase 2, Mulligan's on Teche, LLC d/b/a Cantina's Downtown reopened at

       diminished capacity as set forth in 74 JBE 2020 and implemented social distancing

       measures.

    7. As a result of Governor John Bel Edwards' Proclamation Nos. 89 JBE 2020 and 96 JBE

       2020 and the enforcement of such order by Defendants, Mulligan's on Teche, LLC d/b/a




                                                 1
  Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 13 of 23 PageID #: 36



       Cantina's Downtown closed for on-premises consumption of drinks and/or food after

       Sunday, July 12, 2020.

   8. If allowed to remain open during Phase 2, Mulligan's on Teche, LLC d/b/a Cantina's

       Downtown could implement additional precautions and social distancing measures.




I declare under penalty ofperjury that the foregoing is true and correct.

Executed this        day of July, 2020.

                            _.------
Jonathon Gibson
Thomas Bourque
Named Plaintiff




                                                 2
  Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 14 of 23 PageID #: 37



          DECLARATION OF PLAINTIFF MY PLACE BAR & GRILL, L.L.C.

Tanya Abshire, as owner of My Place Bar & Grill, L.L.C., declares and states as follows:

   1. I have personal knowledge of the factual matters alleged in Plaintiffs’ Complaint for

       Declaratory Judgment and Injunctive Relief because I own My Place Bar & Grill, L.L.C.

       identified in the Complaint.

   2. I have reviewed Plaintiffs’ Complaint for Declaratory Judgment and Injunctive Relief

       and Exhibits, and all factual allegations contained in the Complaint are true and accurate.

   3. My Place Bar & Grill, L.L.C. is a fully licensed bar as defined by the Louisiana Office of

       Alcohol and Tobacco Control (“LATC”).

   4. My Place Bar & Grill, L.L.C. was a lawfully existing business and Class AG Permit

       Holder, as defined by LATC, prior to Governor John Bel Edwards’ Stay at Home Order

       issued on March 22, 2020 (33 JBE 2020).

   5. In compliance with Governor Edwards’ Stay at Home Order, My Place Bar & Grill, LLC

       closed by 5:00 p.m. on Monday, March 23, 2020 and remained closed until the Governor

       issued 74 JBE 2020, moving Louisiana into Phase 2 on Friday, June 5, 2020.

   6. During Phase 2, My Place Bar & Grill, LLC reopened at diminished capacity as set forth

       in 74 JBE 2020 and implemented social distancing measures.

   7. As a result of Governor John Bel Edwards’ Proclamation Nos. 89 JBE 2020 and 96 JBE

       2020 and the enforcement of such order by Defendants, My Place Bar & Grill, LLC

       closed for on-premises consumption of drinks and/or food after Sunday, July 12, 2020.

   8. If allowed to remain open during Phase 2, My Place Bar & Grill, LLC could implement

       additional precautions and social distancing measures.




                                                1
Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 15 of 23 PageID #: 38
Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 16 of 23 PageID #: 39
Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 17 of 23 PageID #: 40
  Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 18 of 23 PageID #: 41



           DECLARATION OF PLAINTIFF POOL DO’S SPORTS BAR LLP

Jason Romeo and Jules Roussell, as owners of Pool Do's Sports Bar LLP, declare and state as

follows:

   1. We have personal knowledge of the factual matters alleged in Plaintiffs’ Complaint for

       Declaratory Judgment and Injunctive Relief because we own Pool Do's Sports Bar LLP

       identified in the Complaint.

   2. We have reviewed Plaintiffs’ Complaint for Declaratory Judgment and Injunctive Relief

       and Exhibits, and all factual allegations contained in the Complaint are true and accurate.

   3. Pool Do's Sports Bar LLP is a fully licensed bar as defined by the Louisiana Office of

       Alcohol and Tobacco Control (“LATC”).

   4. Pool Do's Sports Bar LLP was a lawfully existing business and Class AG Permit Holder,

       as defined by LATC, prior to Governor John Bel Edwards’ Stay at Home Order issued on

       March 22, 2020 (33 JBE 2020).

   5. In compliance with Governor Edwards’ Stay at Home Order, Pool Do's Sports Bar LLP

       closed by 5:00 p.m. on Monday, March 23, 2020 and remained closed until the Governor

       issued 74 JBE 2020, moving Louisiana into Phase 2 on Friday, June 5, 2020.

   6. During Phase 2, Pool Do's Sports Bar LLP reopened at diminished capacity as set forth in

       74 JBE 2020 and implemented social distancing measures.

   7. As a result of Governor John Bel Edwards’ Proclamation Nos. 89 JBE 2020 and 96 JBE

       2020 and the enforcement of such order by Defendants, Pool Do's Sports Bar LLP closed

       for on-premises consumption of drinks and/or food after Sunday, July 12, 2020.

   8. If allowed to remain open during Phase 2, Pool Do's Sports Bar LLP could implement

       additional precautions and social distancing measures.



                                                1
  Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 19 of 23 PageID #: 42




I declare under penalty of perjury that the foregoing is true and correct.

Executed this _____ day of July, 2020.

_________________________________
Jason Romeo
Jules Roussell
Named Plaintiff




                                                 2
  Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 20 of 23 PageID #: 43



              DECLARATION OF PLAINTIFF SOCO SPORTS BAR, LLC

Lace Maturin, as owner of SoCo Sports Bar, LLC, declares and states as follows:

   1. I have personal knowledge of the factual matters alleged in Plaintiffs’ Complaint for

       Declaratory Judgment and Injunctive Relief because I own SoCo Sports Bar, LLC

       identified in the Complaint.

   2. I have reviewed Plaintiffs’ Complaint for Declaratory Judgment and Injunctive Relief

       and Exhibits, and all factual allegations contained in the Complaint are true and accurate.

   3. SoCo Sports Bar, LLC is a fully licensed bar as defined by the Louisiana Office of

       Alcohol and Tobacco Control (“LATC”).

   4. SoCo Sports Bar, LLC was a lawfully existing business and Class AG Permit Holder, as

       defined by LATC, prior to Governor John Bel Edwards’ Stay at Home Order issued on

       March 22, 2020 (33 JBE 2020).

   5. In compliance with Governor Edwards’ Stay at Home Order, SoCo Sports Bar, LLC

       closed by 5:00 p.m. on Monday, March 23, 2020 and remained closed until the Governor

       issued 74 JBE 2020, moving Louisiana into Phase 2 on Friday, June 5, 2020.

   6. During Phase 2, SoCo Sports Bar, LLC reopened at diminished capacity as set forth in 74

       JBE 2020 and implemented social distancing measures.

   7. As a result of Governor John Bel Edwards’ Proclamation Nos. 89 JBE 2020 and 96 JBE

       2020 and the enforcement of such order by Defendants, SoCo Sports Bar, LLC closed for

       on-premises consumption of drinks and/or food after Sunday, July 12, 2020.

   8. If allowed to remain open during Phase 2, SoCo Sports Bar, LLC could implement

       additional precautions and social distancing measures.




                                                1
Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 21 of 23 PageID #: 44
  Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 22 of 23 PageID #: 45



  DECLARATION OF PLAINTIFF YED ENTERPRISES, LLC (DEWEY'S LOUNGE)

Yvonne Davis, as owners of YED Enterprises, LLC (Dewey's Lounge), declares and states as

follows:

   1. I have personal knowledge of the factual matters alleged in Plaintiffs' Complaint for

       Declaratory Judgment and Injunctive Relief because I own YED Enterprises, LLC

       (Dewey's Lounge) identified in the Complaint.

   2. I have reviewed Plaintiffs' Complaint for Declaratory Judgment and Injunctive Relief

       and Exhibits, and all factual allegations contained in the Complaint are true and accurate.

   3. YED Enterprises, LLC (Dewey's Lounge) is a fully licensed bar as defined by the

       Louisiana Office of Alcohol and Tobacco Control ("LATC").

   4. YED Enterprises, LLC (Dewey's Lounge) was a lawfully existing business and Class AG

       Permit Holder, as defined by LATC, prior to Governor John Bel Edwards' Stay at Home

       Order issued on March 22, 2020 (33 JBE 2020).

   5. In compliance with Governor Edwards' Stay at Home Order, YED Enterprises, LLC

       (Dewey's Lounge) closed by 5:00 p.m. on Monday, March 23, 2020 and remained closed

       until the Governor issued 74 JBE 2020, moving Louisiana into Phase 2 on Friday, June 5,

       2020.

    6. During Phase 2, YED Enterprises, LLC (Dewey's Lounge) reopened at diminished

       capacity as set forth in 74 JBE 2020 and implemented social distancing measures.

    7. As a result of Governor John Bel Edwards' Proclamation Nos. 89 JBE 2020 and 96 JBE

       2020 and the enforcement of such order by Defendants, YED Enterprises, LLC (Dewey's

       Lounge) closed for on-premises consumption of drinks and/or food after Sunday, July 12,

       2020.
   Case 6:20-cv-00965 Document 1-1 Filed 07/29/20 Page 23 of 23 PageID #: 46



   8. If allowed to remain open during Phase 2, YED Enterprises, LLC (Dewey's Lounge)

       could implement additional precautions and social distancing measures.




I declare under penalty ofperjury that the foregoing is true and correct.

Executed this 3" -   day of J y, 2020.


Yvonne Davi
Named Plainti f




                                                 2
